Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tianran Yan on 08/16/2022.
Please amend the claims as follows:

1. (Currently Amended) A method of preparing a preparation of amplified DNA from a blood sample of a transplant recipient useful for determining likelihood of transplant rejection, comprising:
(a) extracting DNA from the blood sample of the transplant recipient, wherein the DNA comprises donor-derived cell-free DNA and recipient-derived cell-free DNA;
(b) preparing a preparation of amplified DNA by performing targeted amplification at 200-50,000 target loci in a single reaction volume using 200-50,000 primer pairs to obtain amplification products, wherein the target loci comprise polymorphic loci and nonpolymorphic loci;
(c) analyzing the preparation of amplified DNA by (i) performing high-throughput sequencing on the amplification products to obtain a sequencing readout and quantifying an amount of donor-derived cell-free DNA in the blood sample based on the sequencing readout;
	(i) receiving data corresponding to at least one of donor height, donor weight, or donor transplant mass;
	(iii) quantifying the amount of total cell-free DNA in a volume of the blood sample;
	(iv) determining, based at least in part on the received data and the amount of total cell-free DNA in a volume of the blood sample, a cutoff threshold value of donor-derived cell-free DNA for the blood sample of the transplant recipient, wherein the cutoff threshold value is scaled according to the amount of total cell-free DNA; and
wherein the likelihood of transplant rejection is determined based on comparing the amount of donor-derived cell-free DNA or a function thereof to the scaled cutoff threshold value.

Reasons for Allowance
	Claims 1, 4-20 and 22 are allowed because the prior art fails to teach or suggest determining, based at least in part on the received data and the amount of total cell-free DNA, a cutoff threshold value of donor-derived cell-free DNA for the blood sample of the transplant recipient, wherein the cutoff threshold value is scaled according to the amount of total cell-free DNA per volume of sample, as defined in Example 9 of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-20 and 22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637